            Case 2:20-cv-04113-JP Document 11 Filed 01/07/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
STRIKE 3 HOLDINGS, LLC,                          )
                                                 )
       Plaintiff,                                )   Civil Case No. 2:20-cv-04113-JP
                                                 )
v.                                               )   Judge John R. Padova
                                                 )
JOHN DOE infringer identified as using IP        )
address 100.14.104.114,                          )
                                                 )
       Defendant.                                )
                                                 )

PLAINTIFF’S APPLICATION FOR AN ORDER PERMITTING THE CLERK OF THE
 COURT TO PROVIDE PLAINTIFF’S COUNSEL WITH A STAMP-FILED COPY OF
            THE SEALED AMENDED COMPLAINT FOR SERVICE

       Plaintiff Strike 3 Holdings, LLC (“Plaintiff” or “Strike 3”) respectfully submits this

Application to the Court for an Order permitting the Clerk of the Court to Provide Plaintiff’s

Counsel with a stamp-filed copy of the sealed Amended Complaint (and associated documents)

(the “Application”), and states as follows:

       1.      On December 28, 2020, the Court granted Plaintiff’s motion to extend the

deadline to effect service of process in this matter to January 29, 2021. ECF No. 8.

       2.      On December 30, 2020, the Court granted (in part) Plaintiff’s motion to file

certain documents under seal. ECF No. 9.

       3.      Counsel included a provision in its proposed order permitting the Clerk of the

Court to provide a copy of the sealed summons so that service could be effected on Defendant,

but did not include a provision permitting the Clerk of the Court to provide counsel with a filed-

copy of the sealed Amended Complaint (and associated documents).

       4.      After counsel was provided with a copy of the summons by the Clerk of the


                                                1
            Case 2:20-cv-04113-JP Document 11 Filed 01/07/21 Page 2 of 2




Court, the undersigned requested a copy of the Amended Complaint so that both documents

could be served upon Defendant, and was informed that guidance was needed from the court

regarding that request.

       5.      WHEREFORE, Plaintiff respectfully requests entry of an Order permitting the

Clerk of the Court to provide Plaintiff’s counsel with a stamp-filed copy of the Amended

Complaint (and associated documents), filed under seal at ECF No. 10. A proposed order is

attached for the Court’s convenience.

Dated: January 7, 2021                            Respectfully submitted,

                                                  By: /s/ John C. Atkin
                                                  John C. Atkin, Esq. (326957)
                                                  JAtkin@atkinfirm.com
                                                  55 Madison Avenue, Ste. 400
                                                  Morristown, NJ 07960
                                                  Tel.: (973) 314-8010
                                                  Fax: (833) 693-1201
                                                  Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

       Pursuant to Local Civil Rule 5.1.2(8)(b), I certify that on the date set forth below, I

caused a copy of this motion and proposed order to be filed electronically and that they are

available for viewing and downloading from the ECF system.


       Dated: 01/07/2021
                                                  /s/ John C. Atkin, Esq.
                                                  John C. Atkin, Esq.




                                              2
